Citation Nr: 1446594	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left leg nerve damage and left knee disability (claimed as residuals of a left leg injury). 

2.  Entitlement to service connection for residuals of a right wrist injury. 

3.  Entitlement to service connection for residuals of a left shoulder injury. 

4.  Entitlement to service connection for residuals of a right shoulder injury. 

5.  Entitlement to service connection for residuals of a neck injury. 

6.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and J. J.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to August 1992.  Thereafter, he served in the U.S. Army Reserves beginning in approximately January 1993 and during that time he had a period of active duty for training (ACDUTRA) for two weeks commencing March 15, 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision also denied service connection for post-traumatic stress disorder (PTSD), which the Veteran appealed.  However, a December 2010 rating decision granted service connection for PTSD and assigned an initial noncompensable disability rating, both effective June 2, 2006.  This grant is a complete grant of that benefit and, thus, that matters is no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In October 2011 the Veteran and J. J. testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  A transcript of that proceeding is of record.  At that hearing the Veteran stated that he was claiming service connection for disability of the left knee as stemming from an in-service injury, in addition to having nerve damage of the left leg from that same injury.  Page 16 of the transcript of that hearing.  Accordingly, this claimed has been re-characterized as shown on the title page. 

At the travel Board hearing the Veteran testified that his claimed left leg nerve damage not only affected his left knee but also caused him to limp and place greater weight on his right leg, leading to problems with his right knee.  See pages 12, 13, and 15.  It is not clear whether the Veteran is claiming service connection for disability of the right knee but this matter has not been adjudicated by the RO and so, the Board does not have jurisdiction over it.  Therefore, this matter is referred to the RO for clarification and any other appropriate action.

This claim was previously before the Board in April 2012, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.  It is noted that, with regard to the issues that were previously before the Board at the time of the Remand, which included entitlement to service connection for asthma and cysts, the RO granted service connection with non compensable evaluations for those conditions effective June 2, 2006 as well as a grant of 10 percent based upon multiple non compensable evaluations effective the same date.  These grants are considered complete grants of those benefits and, thus, those matters are also no longer before the Board.  As there is no jurisdiction conferring NOD as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham, 114 F.3d at 1156.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

As per the instructions of the April 2012 Remand, the Veteran was provided with an additional VA examination in May 2012.  The examiner reviewed the Veteran's claims file, interviewed the Veteran and performed objective testing.  He diagnosed with Veteran with degenerative joint disease of the lumbar spine, cervical spine, and bilateral knees.  He also diagnosed sciatic radiculopathy of the left leg.  The examiner found that the Veteran had no current diagnoses for the bilateral shoulders or the right wrist.  The examiner opined that the Veteran's degenerative joint disease of the lumbar spine, cervical spine, and  bilateral knees, as well as sciatic radiculopathy of the left leg by virtue of relationship to the lumbar spine, were less likely than not caused by or incurred in military service.  In support, the examiner provided broadly that there was no indication that the in-service injuries shown in the service treatment records to the Veteran's lumbar and cervical spine were related to his currently diagnosed degenerative joint disease.  He further stated that the Veteran's current diagnoses were more consistent with natural aging.  He provided no further explanation as to why the in-service injuries were not related to the currently diagnosed lumbar and cervical conditions.  The examiner also provided that the Veteran's left knee was essentially normal with minimal degenerative joint disease and that he was still able to perform duties as a police officer.  However, he did not explain why the current left knee condition was not related to the leg injury shown in the Veteran's service treatment records.  Additionally, although the examiner appeared to connect the Veteran's neurologic diagnosis for his left leg to his lumbar spine, he did not discuss why any current neurologic symptoms for the left leg were not related to neurologic symptoms that were shown for the same leg in service.

The examiner stated that he was unable to opine with regard to the Veteran's claimed bilateral shoulder and right wrist disabilities, as there was no current diagnosis.  However, he did not address the fact that the Veteran did have a current diagnosis of those conditions in a prior May 2007 VA examination.  In so doing, the examiner failed to discuss whether those diagnoses of bilateral shoulder strain and right wrist strain were related to injuries to those extremities shown in the Veteran's service treatment records.

Accordingly, the Board finds that the May 2012 VA examiner opinions are inadequate for rating purposes.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of these lingering questions regarding the VA examiner's inconclusive opinions, the Board finds that the Veteran's claims file should be returned to the May 2012 VA examiner for an addendum opinion.  Such opinion should address the deficiencies addressed above.  In particular, the examiner should provide a full explanation as to why or why not the Veteran's spine conditions are related to injuries suffered in military service, as opposed to merely stating that such conditions are due to aging.  Additionally, the examiner should provide a rationale for why or why not the Veteran's left knee condition as well as the neurologic complaints is related to the leg injury suffered in military service.  Last, the examiner, despite a lack of objective findings of a bilateral shoulder or right wrist disability at the time of the examination, should opine whether the diagnosed conditions of bilateral shoulder strain and right wrist strain at the time of the May 2007 VA examination are related to the injuries to those extremities shown in the Veteran's service treatment records.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Obtain an addendum opinion to the May 2012 VA examination report regarding the Veteran's claimed lumbar spine condition, cervical spine condition, left leg condition, including the left knee, bilateral shoulder condition, and right wrist condition.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. all relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to the following questions: 

(1) Is it at least as likely (50 percent or more) that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine is related to military service, to include in-service back complaints and treatment shown in service treatment records.  A full explanation of why or why not is required.

(2) Is it at least as likely (50 percent or more) that the Veteran's currently diagnosed degenerative joint disease of the cervical spine is related to military service, to include in-service neck complaints and treatment shown in service treatment records.  A full explanation of why or why not is required.

(3) Is it at least as likely (50 percent or more) that the Veteran's currently diagnosed degenerative joint disease of the left knee is related to military service, to include in-service left leg and knee complaints and treatment shown in service treatment records.  A full explanation of why or why not is required.

(4) Is it at least as likely (50 percent or more) that the Veteran's currently diagnosed sciatic radiculopathy of the left leg is related to military service, to include in-service neurologic complaints and treatment related to a left leg injury shown in service treatment records.  A full explanation of why or why not is required.

(5) Is it at least as likely (50 percent or more) that the Veteran's currently diagnosed bilateral shoulder strain, as diagnosed at the May 2007 VA examination is related to military service, to include in-service shoulder complaints and treatment shown in service treatment records.  A full explanation of why or why not is required.

(6) Is it at least as likely (50 percent or more) that the Veteran's currently diagnosed right wrist strain, as diagnosed at the May 2007 VA examination, is related to military service, to include in-service right wrist complaints and treatment shown in service treatment records.  A full explanation of why or why not is required.

A complete discussion that explains the rationale give for all opinions and conclusions is to be provided.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



